As filed with the Securities and Exchange Commission on, 2009 Registration No. 333-155552 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Educators Academic Journal, Inc. (Name of small business issuer in its charter) Nevada 2721 26-2538377 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) Educators
